Title: From Alexander Hamilton to Gouverneur Morris, 19 May 1777
From: Hamilton, Alexander
To: Morris, Gouverneur


Head Quarters Morris Town [New Jersey]May 19th. 1777
Dear Sir,
I this moment received the favour of your letter of the 16th instant.

I partly agree and partly disagree with you respecting the deficiencies of your constitution. That there is a want of vigor in the executive, I believe will be found true. To determine the qualifications proper for the chief executive Magistrate requires the deliberate wisdom of a select assembly, and cannot be safely lodged with the people at large. That instability is inherent in the nature of popular governments, I think very disputable; unstable democracy, is an epithet frequently in the mouths of politicians; but I believe that from a strict examination of the matter, from the records of history, it will be found that the fluctuation of governments in which the popular principle has borne a considerable sway, has proceeded from its being compounded with other principles and from its being made to operate in an improper channel. Compound governments, though they may be harmonious in the beginning, will introduce distinct interests; and these interests will clash, throw the state into convulsions & produce a change or dissolution. When the deliberative or judicial powers are vested wholly or partly in the collective body of the people, you must expect error, confusion and instability. But a representative democracy, where the right of election is well secured and regulated & the exercise of the legislative, executive and judiciary authorities, is vested in select persons, chosen really and not nominally by the people, will in my opinion be most likely to be happy, regular and durable. That the complexity of your legislative will occasion delay and dilatoriness is evident and I fear may be attended with much greater, evil; as expedition is not very material in making laws, especially when the government is well digested and matured by time. The evil I mean is, that in time, your senate, from the very name and from the mere circumstance of its being a separate member of the legislature, will be liable to degenerate into a body purely aristocratical. And I think the danger of an abuse of power from a simple legislative would not be very great, in a government where the equality and fulness of popular representation is so wisely provided for as in yours. On the whole, though I think there are the defects intimated, I think your Government far the best that we have yet seen, and capable of giving long and substantial happiness to the people. Objections to it should be suggested with great caution and reserve.
Nothing particular in the military line—The enemy still in the Jersies, though they have been some time sending away their stores baggage &c. and are raising new works of defence. All this may be preparatory to an evacuation at all events, and they may be only intended to pave the way for a retreat, in case of an attack, or any accident. Advices from the West Indies, that have an appearance of authenticity, mention a french vessel bound for the Continent, being taken by the British frigate, Perseus, and carried into Dominique; and a remonstrance being made by the Governor of Martinique, threatening reprisals in case of a detention. Nay, some accounts say he has actually seized all the English vessels in the harbour of Martinique and imprisonned their seamen ’till restitution shall be made. If these accounts be true, they are important, and may be considered as an earnest of more general hostility.
Perhaps your next favour will find me at Bound brook. Head Quarters will soon be moved there. Our family seem desirous of cultivating a closer acquaintance with the enemy than we have had the pleasure of, for some time past.
With real regard, I am Sir,   Your most obedt servant
A Hamilton
Relying on your punctuality in favouring me with any important intelligence your way, I am likely to lose a beaver hat, which was staked against the truth of the report of the stores at St. John’s being destroyed. If you forget me in future, I will certainly excommunicate you.
